           Case 1:20-cv-01784-VSB Document 65 Filed 09/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                    9/16/2021
HAROLD KING,                                              :
                                                          :
                                        Plaintiff,        :
                                                          :       20-cv-1784 (VSB)
                      -against-                           :
                                                          :            ORDER
FEDCAP REHABILITATION SERVICES, :
INC., et al.                                              :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        In light of the decisions I issued at the September 16, 2021 conference in this case, (Doc.

60), it is hereby:

        ORDERED that Defendants’ motion to enforce settlement, (Doc. 47), is DENIED.

        IT IS FURTHER ORDERED that Plaintiff’s motion for sanctions, (Doc. 51), is DENIED

without need for Defendants to submit any briefing.

        IT IS FURTHER ORDERED that the parties are directed to meet and confer and submit

a joint filing on or before September 23, 2021, indicating their positions on a proposed briefing

schedule in connection with Plaintiff’s motion for conditional collective certification, (see Doc.

42).

        IT IS FURTHER ORDERED that Defendants are directed to answer or otherwise

respond to Plaintiff’s amended complaint on or before October 7, 2021.

        The Clerk’s office is directed to terminate the open motions at Documents 47 and 51.

SO ORDERED.
        Case 1:20-cv-01784-VSB Document 65 Filed 09/16/21 Page 2 of 2




Dated: September 16, 2021
       New York, New York
                                         ______________________
                                         Vernon S. Broderick
                                         United States District Judge
